      Case 2:19-cv-00129-BSM Document 11 Filed 12/01/20 Page 1 of 1


                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                           DELTA DIVISION

ROBERT B. GRAVES                                                           PLAINTIFF
#157743

v.                       CASE NO. 2:19-CV-00129-BSM

CROSS COUNTY DETENTION CENTER, et al.                                   DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED, this 1st day of December, 2020.


                                                ________________________________
                                                 UNITED STATES DISTRICT JUDGE
